DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (previously cited) in view of Hingorani et al. (previously cited), Tateishi et al. (previously cited), Yang et al. (previously cited), Sarbach et al. (International Journal of Pharmaceutics 1996 140:169-174 – previously cited), and Jenke et al. (Journal of Applied Polymer Science 2005 95:1262-1274 – previously cited).
Kumar et al. teach an aqueous solution of the oxidation sensitive pemetrexed for injection that explicitly excludes antioxidants (see page 1 lines 6-9 and 26-29). The composition is packaged in a flexible container/bag such that the liquid is purged with an inert gas to reduce the oxygen level to less than 1 part per million and total impurities at a level of less than 2 wt% that are maintained through autoclaving and storage (called moist heat sterilization) (see page 2 lines 12-20, page 8 lines 11-21, and page 14 lines 9-26). This flexible bag is then included in an additional second container that also includes an inert gas between the two containers (see page 14 lines 26-30). Individual impurities total no more than 0.2 wt% (see page 16 lines 13-17; instant claim 5). The concentration of pemetrexed is envisioned at 0.7 to 20 mg/ml which overlaps 
Hingorani et al. teach infusion bags for oxidation sensitive formulations (see abstract). They teach the bag to be composed of cycloolefin polymer and envision the wall to be layered (see paragraph 42; instant claim 4). Additionally, an overwrap is envisioned where a barrier layer that reduces or precludes permeation of oxygen is coupled with an oxygen scavenger (see paragraph 47). The oxygen scavenger may be in the form of a sheet (see paragraph 47). The bag is taught to be moist heat sterilized (autoclaved) along with the overwrap and the oxidation susceptible solution (see paragraph 48). Polyamides are not taught in the construction material of the bags.
Tateishi et al. teach a layered infusion bag envisioned for use for products to be steam sterilized (see abstract and paragraph 17). A version is envisioned that has a product facing layer, an intermediate layer envisioned as ethylene vinyl alcohol, and an outer layer with an oxygen barrier property (see paragraph 17). The outer layer is envisioned as a variety of polymers including polyethylene terephthalate and polybutylene terephthalate (see paragraph 68; instant claim 3). 
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2; instant claim 2).

The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. In fact, prior art also recognized polyamide polymers in packaging as the source of undesired cyclic polyamide monomer, dimer, and trimer compounds in the contained solution.  Sarbach et al. recognized this issue in regard to the polyamide Nylon 6 where they note a cyclic form of its monomer, -caprolactam, appearing in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the products and packaging where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khattar et al. (WO 2013/144814 – see IDS) in view of Nakamura et al. (US PGPub No. 2010/0276321), Sarbach et al., and Jenke et al. 
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6). The concentration of pemetrexed is taught to range from 2.5 to 50 mg/ml and be administered via intravenous infusion (see page 5 lines 20-25). This concentration range overlaps with that instantly claimed, thereby rendering the claimed range obvious (see MPEP 2144.05). Inclusion of the solution in an infusion bag is not detailed. 

Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the oxidation sensitive composition of Khattar et al. in an infusion bag of Nakamura et al. where the headspace gas and solution gas composition of Khattar et al. are applied. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of infusion bag for vial). Further, the inclusion of a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer as taught by Nakamura et al. would follow based upon their suggestion to do so. The explicit exclusion of polyamide from the infusion bag would also have been obvious in light of Sarbach et al. and Jenke et al. who detail of the deleterious effects it has on a contained infusion fluid. Therefore claim 7 is obvious over Khattar et al. in view of Nakamura et al., Sarbach et al., and Jenke et al.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,869,867 in view of Khattar et al., Hingorani et al., Tateishi et al., Yang et al., Sarbach et al., and Jenke et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The patented composition is packaged in a flexible container/bag such that the liquid and container headspace 
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6).
Hingorani et al. teach infusion bags for oxidation sensitive formulations (see abstract). They teach the bag to be composed of cycloolefin polymer and envision the wall to be layered (see paragraph 42; instant claim 4). Additionally, an overwrap is envisioned where a barrier layer that reduces or precludes permeation of oxygen is coupled with an oxygen scavenger (see paragraph 47). The oxygen scavenger may be in the form of a sheet (see paragraph 47). The bag is taught to be moist heat sterilized (autoclaved) along with the overwrap and the oxidation susceptible solution (see paragraph 48). Polyamides are not taught in the construction material of the bags.
Tateishi et al. teach a layered infusion bag envisioned for use for products to be steam sterilized (see abstract and paragraph 17). A version is envisioned that has a 
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the composition of the patented claims in a modified version of the infusion bag of Hingorani et al. Since Khattar et al. detail that pemetrexed is oxidation sensitive, the oxygen scavenging infusion bag of Hingorani et al. would have been desirable to choose as the flexible infusion container of the patented claims. Specifically, it would have been obvious to make a version of the layered bag envisioned by Hingorani et al. that incorporates the features of the overwrap they also envision for the flexible container of the patented claims that holds the infusion solution. Since they teach cycloolefin polymer for the bag, this would be the innermost layer followed by an oxygen scavenging layer, and finally an outer layer composed of a polyethylene terephthalate or polybutylene terephthalate. These choices for an intermediate layer and outer layer would have been obvious because Hingorani et al. also suggest a similar configuration and Tateishi et al. teach particular polymers for the outer layer that act as a barrier to oxygen and is suitable for steam sterilization, as is desired by the patented claims and Hingorani et al. Given the discussion by Tateishi et al. of an ethylene vinyl alcohol copolymer layer as an intermediate layer in their infusion bag, it additionally would have been obvious to select the ethylene vinyl 
The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. In fact, prior art also recognized polyamide polymers in packaging as the source of undesired cyclic polyamide monomer, dimer, and trimer compounds in the contained solution.  Sarbach et al. recognized this issue in regard to the polyamide Nylon 6 where they note a cyclic form of its monomer, -caprolactam, appearing in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in 

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The copending composition is packaged in a flexible container/bag such that the liquid and container headspace contain an inert gas to reduce the oxygen level. The dosage form is recited to be subjected to autoclaving (called moist heat sterilization). Particular impurities total 0.5 wt% . The concentration of pemetrexed in the solution of the patented claims is 0.7 to 21 mg/ml which overlaps with the instant range, thereby rendering it obvious (see MPEP 2144.05). An infusion bag as instantly claimed is not taught for the composition.
Khattar et al. teach ready-to-use parenteral aqueous solutions of pemetrexed that are free of antioxidant (see page 4 lines 37-39, page 6 lines 28-29, and example 1). The pemetrexed is noted to be sensitive to oxidation and is protected from oxygen by the control of the oxygen content in the solution and headspace of its vial via the inclusion of nitrogen (see page 2 lines 21-26 and page 4 line 31-page 5 lines 6).
Hingorani et al. teach infusion bags for oxidation sensitive formulations (see abstract). They teach the bag to be composed of cycloolefin polymer and envision the wall to be layered (see paragraph 42; instant claim 4). Additionally, an overwrap is envisioned where a barrier layer that reduces or precludes permeation of oxygen is coupled with an oxygen scavenger (see paragraph 47). The oxygen scavenger may be 
Tateishi et al. teach a layered infusion bag envisioned for use for products to be steam sterilized (see abstract and paragraph 17). A version is envisioned that has a product facing layer, an intermediate layer envisioned as ethylene vinyl alcohol, and an outer layer with an oxygen barrier property (see paragraph 17). The outer layer is envisioned as a variety of polymers including polyethylene terephthalate and polybutylene terephthalate (see paragraph 68). 
Yang et al. teach an ethylene vinyl alcohol copolymer with oxygen scavenging functional groups for the purpose of forming packaging (see abstract and paragraph 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the composition of the copending claims in a modified version of the infusion bag of Hingorani et al. Since Khattar et al. detail that pemetrexed is oxidation sensitive, the oxygen scavenging infusion bag of Hingorani et al. would have been desirable to choose as the flexible infusion container of the copending claims. Specifically, it would have been obvious to make a version of the layered bag envisioned by Hingorani et al. that incorporates the features of the overwrap they also envision for the flexible container of the copending claims that holds the infusion solution. Since they teach cycloolefin polymer for the bag, this would be the innermost layer followed by an oxygen scavenging layer, and finally an outer layer composed of a polyethylene terephthalate or polybutylene terephthalate. These choices for an intermediate layer and outer layer would have been obvious because Hingorani 
The cited references are silent in regard to polyamide particles in the pemetrexed solution upon autoclaving. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The occurrence or absence of particles in the solution as a consequence of autoclaving appears to be such an advantage of the combination of claimed components. In fact, prior art also recognized polyamide polymers in packaging as the source of undesired cyclic polyamide monomer, dimer, and trimer compounds in the contained solution.  Sarbach et al. recognized this issue in regard to the polyamide Nylon 6 where they note a cyclic form of its monomer, -caprolactam, appearing in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the products and packaging where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art already recognized the issue of impurities from polyamide materials employed in infusion bags appearing in the contained solution and specifically dimer and timer cyclic polyamide impurities. The prior art renders obvious the claimed components in the claimed configuration and recognized the same problem arising from the polyamide in packaging as the applicant, thus the properties of instant claim 5 in the form of the absence of particles of polyamide 11 dimers and polyamide 11 trimers, immediately upon autoclaving, would follow and do not amount to a patentable distinction. Therefore claims 1-6 are obvious claims 1-2, 11, and 17-18 of copending 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11, and 17-18 of copending Application No. 16/952565 (reference application) in view of Nakamura et al., Sarbach et al., and Jenke et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a flexible container containing an aqueous solution of pemetrexed. An antioxidant is not a recited component. The copending composition is packaged in a flexible container/bag such that the liquid and container headspace contain an inert gas to reduce the oxygen level. The dosage form is recited to be subjected to autoclaving (called moist heat sterilization). This flexible bag of the copending claims is not recited within a secondary container. Particular impurities total 0.5 wt% . The concentration of pemetrexed in the solution of the patented claims is 0.7 to 21 mg/ml which overlaps with the instant range, thereby rendering it obvious (see MPEP 2144.05). An infusion bag as instantly claimed is not taught for the composition.
Nakamura et al. teach vials and infusion bags as alternative medical containers that are known to be composed of resins (see paragraph 2). The further teach a multi-layered infusion bag where the innermost layer is a cyclic polyolefin, an intermediate layer of low density polyethylene, and an outermost layer composed of high density polyethylene (see paragraph 21). The bag is intended for high pressure steam sterilization (see paragraph 20). An additional layer that is between the innermost layer 
Sarbach et al. teach that a cyclic form of the monomer of the polyamide Nylon 6, namely -caprolactam, appears in an infusion solution packaged in a tri-layer infusion bag containing a Nylon 6 intermediate layer (see page 170 first column first full paragraph and page 171 second column –page 172 first column first partial paragraph and second column last paragraph). Sarbach et al. explicitly note that the source of the -caprolactam is the Nylon 6 (see page 172 second column last paragraph). They also detail that packaging for pharmaceuticals should not induce interaction between the packaging and the contents (see page 169 first-second column). Jenke et al. noted the issue of packaging material compatibility in pharmaceuticals manifesting in the degree of interaction between the product and packaging, where components undesirably leach from or into the product (see page 1262 first column first paragraph). Jenke et al. go a bit further with a more detailed study, specifically looking for various oligomers of the Nylon 6 monomer upon extracting a tri-layer polyolefin film with a Nylon 6 intermediate layer in an ethanol/water mixture and comparing to extracts of Nylon 6 in various solutions at various temperatures (see abstract and tables I-II). Amongst those tested is water at 121⁰C, a temperature within the instantly envisioned range for autoclaving. Here cyclic amide monomers and cyclic polyamide oligomers up to hexamers were detected in the extracts (see table II). This is further indication that the prior art 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the oxidation sensitive composition of the copending claims in an infusion bag of Nakamura et al. where the headspace gas and solution gas composition of the copending claims are applied. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of infusion bag for generic flexible container). Further, the inclusion of a gas barrier resin layer composed of ethylene vinyl alcohol copolymer or an adhesive layer composed of ethylene-vinyl acetate copolymer as taught by Nakamura et al. would follow based upon their suggestion to do so. The explicit exclusion of polyamide from the infusion bag would also have been obvious in light of Sarbach et al. and Jenke et al. who detail of the deleterious effects it has on a contained infusion fluid. Therefore claim 7 is obvious over 1-2, 11, and 17-18 of copending Application No. 16/952565 (reference application) in view of Nakamura et al., Sarbach et al., and Jenke et al.


Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered. In light of the amendment to the claims, the rejection under 35 USC 112 are withdrawn. The arguments directed toward the rejection under 35 USC 103 are not persuasive. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The applicant repeatedly argues that one reference does not argue a claimed attribute, yet at each instance, the attribute is addressed by other cited references.
The applicant argues that one would not have applied the teachings of Hingorani et al. to a pemetrexed formulation. As an infusion bag that is explicitly directed to use with oxidation sensitive infusion solutions, the artisan of ordinary skill would have had good reason to look to the teachings of Hingorani et al. to inform the container employed for a pemetrexed formulation since it was known to be oxidation sensitive. Contrary to the applicant’s argument, there would have been a reasonable expectation of success for yielding a stable pemetrexed composition given that Kumar et al. detail controlling product stability by drastically limiting the oxygen content in the interior of the infusion bag and creating an exterior block to encroachment of the oxygen through the infusion bag by enclosing the bag in a secondary bag and enveloping the interior bag in inert gas.

The applicant also argues that the cited teachings are disparate and have no reason to be selected. This is incorrect. Jenke et al. and Sarbach et al. stand as a representation of what the artisan of ordinary skill would have appreciated about polyamides in infusion bags at the time of the instant filing. The problematic nature of their inclusion, particularly in infusion bags that are to be autoclaved, was recognized and documented prior to the filing of the instant application. Kumar et al. detail pemetrexed solutions in infusion bags and an approach to address its stability issues due to oxidation. Hingorani et al. and Tateishi et al. detail aspects of the structuring of infusion bags as they were known prior to the time of filing. Finally, Yang et al. discuss the functionality of a particular type of polymer that was envisioned for packaging and is the same category of material detailed by Hingorani et al.  (e.g., oxygen scavenging In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant highlights the difference in performance described in the specification where example I yielded a more stable solution than comparative examples I and II where the comparative examples lacked an oxygen scavenger and optionally included polyamide in the packaging. This outcome is not surprising. One would expect greater oxidation of the product when the packaging includes no oxygen scavenger, thus more impurities would be the result. Similarly, one would also expect higher levels of impurities when a polyamide component is included in the packaging.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615